Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment

This action is in response to the amendment filed on 11/17/2021. Claims 1-20 are presently pending.

Response to Arguments

Applicant’s arguments with respect to claims 1-20 have been fully considered but they are not persuasive.

With respect to Double Patenting rejection of claims 1-20, though the Examiners empathizes with Applicant’s position, the Office’s compact prosecution policy requires such rejection to be maintained and reiterated throughout the prosecution till successful resolution.

With respect to rejection of claims 1-20, Applicant’s only argument is (with respect to the feature of independent claims 1, 15, and 20) that “Villegas Nunez does not teach or suggest “modify the media content based on a specified version of the programming media content currently played at the client device; wherein the specified version of the programming media content currently played at the client device is based on user interactions with the programming media content” (Remarks: page 17, 2nd paragraph).

Examiner respectfully disagrees. The claim language is not specific as to what the “specified version of the programming media content currently played at the client device” is, and how or by whom this is “specified”.

Therefore, based on Broadest Reasonable Interpretation (BRI), Examiner submits that content selected by the viewer and/ or being currently viewed is specified by the viewer and is modified as taught by Villegas Nunez. Therefore Villegas Nunez teaches:

modifying the media content based on a specified version of the programming media content (e.g. ¶ [196]) currently played at the client device ¶¶ [155]-[202];
wherein the specified version of the programming media content played at the client device is based on user interactions with the programming media content (¶ [46]; e.g. trick mode operations by the user)


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,827,361. Although the claims at issue are not identical, they are not patentably distinct from each other.
The difference between the instant claims and USPN 10,827,220 are analyzed in the table below (highlighted/ bold):

Instant Application
USPN 10,827,220
Difference
1. A system, comprising:
A memory for storing instructions; and
one or more processors in a media presentation and distribution system for media content distribution via a content delivery network, to a client device associated with a user, the one or more processors are wherein the specified version of the programming media content played at client device is based on user interactions with the programming media content; and generate personalized media content corresponding to the at least one candidate time interval in the programming media content based on the modification of the media content and at least one of the plurality of constraints associated with the user,






















wherein the personalized media content is presented at the at least one candidate time interval.



one or more processors in a media presentation and distribution system for media content distribution via a content delivery network, to a client device associated with a user, the 

identify at least one candidate time interval in programming media content played at the client device based on at least a request received from the client device, wherein the request includes user intent information and a plurality of constraints associated with a user; retrieve media content from a media store in the media presentation and distribution system based on the user intent information and a plurality of targeting parameters associated with the user; modify the retrieved media content based on a specified version of the programming media content played at the client device; 





generate personalized media content corresponding to the at least one candidate time interval in the programming media content based on the modification of the retrieved media content and at least one of the plurality of constraints associated with the user; and instruct to switch a first stream of a first programming media content on the client device in a first state to a second stream of the generated personalized media content in a second state at the client device, based on a contextual analysis of the programming media content at the client device, wherein the first state corresponds to playback of a currently aired program and the second state corresponds to a stream that occurs after the playback of the currently aired program, and wherein the generated personalized media content is presented at the identified at least one candidate time interval.

As is illustrated, the instant claim is substantially broader than the claim 1 of the patent.



























With respect to this particular recitation in the instant claim, examiner submits that:

1) User request, as recited in both claims is a type of interaction.

2) Claim 14 of the instant application is identical to claim 14 of the patent, reciting interactions such as “trick mode”, therefore an obvious variant, and not patently distinct.






2. The system according to claim 1, wherein the identified at least one candidate time interval further corresponds to a first time interval prior to a start of the programming media content, a second time interval during playback of the programming media content, or a third time interval at an end of the programming media content.
The ”candidate time interval” in both claims refer to the one identified in claim 1, therefore, the word “identified” does not distinguish claims 2 in any meaningful way.
3. The system according to claim 2, wherein the one or more processors are further configured to determine the 



Identical
4. The system according to claim 2, wherein the first time interval, the second time interval, and the third time interval in the programming media content corresponds to at least one of a start credit, an end credit, an ad break, tagged media content, or a lull point in the programming media content.
4. The system according to claim 2, wherein the first time interval, the second time interval, and the third time interval in the programming media content corresponds to at least one of a start credit, an end credit, an ad break, tagged media content, or a lull point in the programming media content.


Identical
5. The system according to claim 1, wherein the one or more processors are further configured to distribute the programming media content to a plurality of client devices via the content delivery network.
5. The system according to claim 1, wherein the one or more processors are further configured to distribute the programming media content to a plurality of client devices via the content delivery network.

Identical
6. The system according to claim 1, wherein the plurality of constraints correspond to at least a content constraint, a media format constraint, a time constraint, an inventory constraint, or a device constraint.
6. The system according to claim 1, wherein the plurality of constraints correspond to at least a content constraint, a media format constraint, a time constraint, an inventory constraint, or a device constraint.



Identical
7. The system according to claim 1, wherein the request further comprises at least 



Identical
8. The system according to claim 1, wherein the user intent information comprises at least one of event information, situation information, or circumstance information associated with user engagement with the programming media content at the client device.
8. The system according to claim 1, wherein the user intent information comprises at least one of event information, situation information, or circumstance information associated with user engagement with the programming media content at the client device.


Identical
9. The system according to claim 1, wherein the plurality of targeting parameters associated with the user comprises at least one of one or more user preferences, a user profile, demographic details, historical preferences, time of day, time of next event, or a plurality of external inputs from the client device.
9. The system according to claim 1, wherein the plurality of targeting parameters associated with the user comprises at least one of one or more user preferences, a user profile, demographic details, historical preferences, time of day, time of next event, or a plurality of external inputs from the client device.


Identical
10. The system according to claim 9, wherein the one or more processors are further configured to receive the plurality of external inputs from an application manager executed at the client device, wherein the plurality of external inputs comprise at least one of a calendar schedule of the user, local weather conditions, boarding pass of the user, a geographical 







Identical
11. The system according to claim 1, wherein the personalized media content comprises at least one segment of the media content and at least one of media transitions, pre-encoded video-on-demand (VOD) assets, live content, a media clip, or a media highlight.
11. The system according to claim 1, wherein the generated personalized media content comprises at least one segment of the retrieved media content and at least one of media transitions, pre-encoded video-on-demand (VOD) assets, live content, a media clip, or a media highlight.


Identical
12. The system according to claim 1, wherein the one or more processors are further configured to generate a play-out schedule for the personalized media content at the at least one candidate time interval in response to the received request.
12. The system according to claim 1, wherein the one or more processors are further configured to generate a play-out schedule for the generated personalized media content at the identified at least one candidate time interval in response to the received request.

The ”candidate time interval” and “personalized media” in both claims refer to the ones identified in claim 1, therefore, the word “identified” and “generated” does not distinguish claims 12 in any meaningful way.
13. The system according to claim 12, wherein the play-out schedule of the personalized media content comprises at least one of details of the user, a media distribution channel on which the programming media content is distributed, or other specified versions of the personalized media content scheduled for delivery at the client device in a defined sequence.
13. The system according to claim 12, wherein the play-out schedule of the generated personalized media content comprises at least one of details of the user, a media distribution channel on which the programming media content is distributed, or other specified versions of the generated personalized media content scheduled for delivery at the client device in a defined sequence.

Claim 13 depends on claim 12, and as explained, the ”candidate time interval” and “personalized media” in both claims refer to the ones identified in claim 1, therefore, the word “identified” and “generated” does not distinguish claims 13 in any meaningful way.
14. The system according to claim 1, wherein the one or more processors are further configured to determine the 
retrieved media content corresponds to at least one of a static type of media content or a dynamic type of media content, and wherein the modification of the retrieved media content, based on at least the plurality of constraints, corresponds to a trimmed version of the retrieved media content or a compressed version, and wherein the compressed version is based on a removal of one or more frames in the retrieved media content.


The “media content” recited is the “media 

wherein the specified version of the programming media content played at client device is based on user interactions with the programming media content; and







generating, by the one or more processors, personalized media content corresponding to the at least one candidate time interval in the programming media content based on the modification of the media content and at least one of the plurality of constraints associated with the user,
























wherein the personalized media content is presented at the at least one candidate time interval.














generating, by the one or more processors, personalized media content corresponding to the at least one candidate time interval in the programming media content based on the modification of the retrieved media content and at least one of the plurality of constraints associated with the user; 

and instructing switching, by the one or more processors, a first stream of a first programming media content on the client device in a first state to a second stream of the generated personalized media content in a second state at the client device, based on a contextual analysis of the programming media content at the client device, wherein the first state corresponds to playback of a currently aired program and the second state corresponds to a stream that occurs after the playback of the currently aired program, and wherein the generated personalized media content is presented at the identified at least one candidate time interval.

As is illustrated, the instant claim is substantially broader than the claim 15 of the patent.




























With respect to this particular recitation in the instant claim, examiner submits that:
1) User request, as recited in both claims is a type of interaction.
2) Claim 14 of the instant application is identical to claim 14 of the patent, reciting interactions such as “trick mode”, therefore an obvious variant, and not patently distinct.


16. The method according to claim 15, further comprising determining, by the one or more processors, a first time interval, a second time interval, and a third time interval based at least on a contextual analysis of the programming media content at the client device or tags associated with a plurality of segments of the programming media content.


Identical
17. The method according to claim 16, wherein the first time interval, the second time interval, and 



Identical
18. The method according to claim 15, wherein the plurality of targeting parameters associated with the user comprises at least one of one or more user preferences, a user profile, demographic details, historical preferences, time of day, time of next event, or a plurality of external inputs from the client device.
18. The method according to claim 15, wherein the plurality of targeting parameters associated with the user comprises at least one of one or more user preferences, a user profile, demographic details, historical preferences, time of day, time of next event, or a plurality of external inputs from the client device.


Identical
19. The method according to claim 18, further comprising receiving by the one or more processors, the plurality of external inputs from an application manager executed at the client device, wherein the plurality of external inputs comprise at least one of a calendar schedule of the user, local weather conditions, boarding pass of the user, a geographical location of the user, or a local traffic report.
19. The method according to claim 18, further comprising receiving by the one or more processors, the plurality of external inputs from an application manager executed at the client device, wherein the plurality of external inputs comprise at least one of a calendar schedule of the user, local weather conditions, boarding pass of the user, a geographical location of the user, or a local traffic report.


Identical
20. A non-transitory computer-readable medium having stored thereon, computer implemented instruction that when executed by a processor, 
wherein the specified version of the programming media content played at client device is based on user interactions with the programming media content; and























wherein the personalized media content is presented at the at least one candidate time interval.









retrieved media content and at least one of the plurality of constraints associated with the user; and instructing to switch a first stream of a first programming media content on the client device in a first state to a second stream of the generated personalized media content in a second state based on a contextual analysis of the programming media content at the client device, wherein the first state corresponds to playback of a currently aired program and the second state corresponds to a stream that occurs after the playback of the currently aired program, and wherein the generated personalized media content is presented at the identified at least one candidate time interval.


Similar analysis as claims 1 and 15.








Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 8, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Villegas Nunez et al., USPGPUB 2016/0029055 (hereinafter “Villegas Nunez”).

Regarding claim 1, Villegas Nunez discloses a system (Fig. 1), comprising:
a memory for storing instructions (Devices shown in Fig. 1 are known to have memories); and
one or more processors in a media presentation and distribution system for media content distribution via a content delivery network (As shown in Fig. 1, components of the system have processors, e.g. user devices, servers, routers, etc., distributing content via networks such as those of ¶ [104]), to a client device associated with a user ((a) user devices), the one or more processors are configured to execute the instructions to perform operations comprising:
identifying at least one candidate time interval in programming media content played at the client device based on at least a request received from the client device (¶ [159], and for specific times such as ¶¶ [160]-[165]),
wherein the request includes user intent information and a plurality of constraints associated with a user (as further detailed in ¶¶ [190]-[202]. As to user intent see predictive modeling of the user ¶¶ [123], [151],[196]. Constraints are based on user modeling along with the user profile ¶¶ [169]-[175]);
retrieving media content from a media store in the media presentation and distribution system based on the user intent information and a plurality of targeting parameters associated with the user (¶¶ [176]-[183]);
modifying the media content based on a specified version of the programming media content (e.g. ¶ [196]) currently played at the client device ¶¶ [155]-[202];
wherein the specified version of the programming media content played at the client device is based on user interactions with the programming media content (¶ [46]; e.g. trick mode operations by the user)
generating personalized media content (¶ [155]) corresponding to the at least one candidate time interval in the programming media content (¶ [159]) based on the modification of the media content (¶¶ [170]-[175], [196]) and at least one of the plurality of constraints associated with the user (user profile, user engagement, user attitude, ¶¶ [142], [158], [170]-[175]. Further see ¶¶ [155]-[202] for detailed explanations); and
wherein the generated personalized media content is presented at the at least one candidate time interval (¶¶ [155]-[202]) is improved (maintaining/ engaging the user (¶¶ [18], [158]).

Regarding claim 5, Villegas Nunez discloses distributing the programming media content to a plurality of client devices via the content delivery network (As shown in Fig. 1, (a), ¶¶ [93], [158]).

Regarding claim 8, Villegas Nunez discloses wherein the user intent information comprises at least one of event information, situation information , or circumstance information associated with user engagement with the programming media content at the client device (User context/ experience/ engagement as disclosed in ¶¶ [126]-[132]) .

The method of claim 15 recites similar features as those of the system of claim 1, effectuating the same, therefore rejected by the same analysis.

Computer program product of claim 20, effectuating the method of claims 15, is rejected by the same analysis.

  
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 9-13, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Villegas Nunez, in view of Heuvelman, USPGPUB 2003/0126600 (hereinafter “Heuvelman”).

Regarding claim 2, Villegas Nunez discloses wherein the identified at least one candidate time interval further corresponds to a first time interval prior to a start of the programming media content (Events per ¶¶ [117]-[120], [196]).

Villegas Nunez is silent on a second time interval during playback of the programming media content, or a third time interval at an end of the programming media content. 
Note: use of the “OR” requires the Examiner to provide evidence of meeting only one of the many recitations to satisfy the claim language.
However, Heuvelman discloses a method and system for identifying multiple periods/ intervals in a content stream in order to concatenate multiple segments into a continuous stream of personalized channel/ presentation by identifying the beginning, a second time interval during playback of the programming media content, or a third time interval at an end of the programming media content.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Villegas Nunez with Heuvelman’s teachings in order to expand personalization throughout the content presentation to enhance the user experience.

Regarding claim 3, the system of Villegas Nunez and Heuvelman discloses determining the first time interval, the second time interval, and the third time interval based at least on a contextual analysis of the programming media content at the client device (Villegas Nunez: ¶¶ [125]-[132]) or tags associated with a plurality of segments of the programming media content (Heuvelman: ¶¶ [51]-[52], [65]). 
Regarding claim 4, the system of Villegas Nunez and Heuvelman discloses wherein the first time interval, the second time interval, and the third time interval in the programming media content corresponds to at least one of a start credit, an end credit, an ad break (Heuvelman: ¶¶ [38]-[44], [49]), tagged media content (Heuvelman: ¶¶ [52], [65]), or
Regarding claim 6, the system of Villegas Nunez and Heuvelman discloses wherein the plurality of constraints correspond to at least a content constraint (Villegas Nunez: ¶ [179]; Heuvelman: ¶ [5]), a time constraint (Villegas Nunez: ¶¶ [159]-[162]; Heuvelman: ¶¶ [49]-[50]), an inventory constraint (Heuvelman: ¶ [65]), or a device constraint (Villegas Nunez: ¶¶ [313], [132]-[142]). 
Note: The system of Villegas Nunez and Heuvelman is silent on “a media format constraint”. Due to recitation of “at least” and evidence of disclosure of other elements of the claim, “media format” element need not be taught to meet the claim limitations. 

However, Nguyen et al., USPGPUB 2016/0182954 (hereinafter “Nguyen”) teaches “media format constraints” as determined for and by user profile/ preferences (¶ [69]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Villegas Nunez and Heuvelman with Nguyen’s teachings in order to expand personalization to the formats desired by the user.
Regarding claim 9, the system of Villegas Nunez and Heuvelman discloses wherein the plurality of targeting parameters associated with the user comprises at least one of one or more user preferences (Villegas Nunez: ¶¶ [169]-[175]; Heuvelman: ¶ [8]), a user profile (Villegas Nunez: ¶¶ [169]-[175]; Heuvelman: ¶¶ [8], [23]), demographic details, 
Regarding claim 10, the system of Villegas Nunez and Heuvelman discloses receiving the plurality of external inputs from an application manager executed at the client device, wherein the plurality of external inputs comprise at least one of a calendar schedule of the user (Heuvelman: ¶ [56]).

Due to recitation of at least one of , the limitations “local weather conditions”, “boarding pass of the user”, “a geographical location of the user”, and “a local traffic report” need not be met to satisfy the claim language.

Regarding claim 11, the system of Villegas Nunez and Heuvelman discloses wherein the generated personalized media content comprises at least one segment of the retrieved media content (Villegas Nunez: per content catalog ¶ [158]; Heuvelman: ¶ [22]) and at least one of media transitions (Villegas Nunez: ¶ [140]; Heuvelman: ¶¶ [40]-[42]), pre-encoded video-on-demand (VOD) assets (Villegas Nunez: per content catalog ¶ [158]; Heuvelman: ¶ [22]), live content (Villegas Nunez: ¶ [155]).



Regarding claim 12, the system of Villegas Nunez and Heuvelman discloses generating a play-out schedule for the generated personalized media content at the identified at least one candidate time interval in response to the received request (Heuvelman: ¶ [56]). 
Regarding claim 13, the system of Villegas Nunez and Heuvelman discloses wherein the play-out schedule of the dynamically generated personalized media content comprises at least one of details of the user (as analyzed with respect to the user profile/ actions in both Villegas Nunez and Heuvelman), a media distribution channel on which the programming media content is distributed (The virtual channel/ concatenated stream as taught by Heuvelman), and other specified versions of the dynamically generated personalized media content scheduled for delivery at the client device in a defined sequence (The concatenated sequence as disclosed by Heuvelman). 
Claims 16-19 recite similar features as those of claims 3, 4, 9, and 10, respectively, therefore, rejected the same.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Villegas Nunez, in view of Nguyen et al., USPGPUB 2016/0182954 (hereinafter “Nguyen”).

Regarding claim 7, Villegas Nunez teaches wherein the request further comprises the plurality of targeting parameters associated with the user (as determined by user profile/ action per analysis for claim 1).

Villegas Nunez is not explicit on the request comprising a user identifier (ID), a client ID. 

However, Nguyen discloses a method and system for content customization where request comprising a user identifier (ID), a client ID (¶ [97]). 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Villegas Nunez, with Nguyen’s teachings in order to further focus the personalization on identifiable users.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Villegas Nunez, in view of Nguyen, in further view of  Bennett et al., USPGPUB 2011/0164115 (hereinafter “Bennett”). 

Regarding claim 14 Villegas Nunez discloses determining the specified version of the programming media content viewed at the client device based on one or more trick 

Villegas Nunez is silent of  wherein the retrieved media content corresponds to at least one of a static type of media content or a dynamic type of media content.

However, Nguyen discloses a method and system for content customization where retrieved media content corresponds to at least one of a static type of media content or a dynamic type of media content (¶ [30]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Villegas Nunez with Nguyen’s teachings in order to provide a variety of content to the user.

The system of Villegas Nunez and Nguyen is silent on wherein the modification of the retrieved media content, based on at least the plurality of constraints, corresponds to a trimmed version of the retrieved media content or a compressed version, and
Wherein the compressed version is based on a removal of one or more frames in the retrieved media content.

However, Bennett discloses a method and system for provisioning/ retrieval of content based on user preferences/ profile wherein the modification of the retrieved media corresponds to a trimmed version of the retrieved media content or a compressed version (¶ [77]), and
Wherein the compressed version is based on a removal of one or more frames in the retrieved media content (¶ [77]).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Villegas Nunez and Nguyen with Bennet’s teachings in order to meet various constraints such as network bandwidth, user device capabilities, etc. (See Bennett’s Abstract for motivation)

Conclusions

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contacts

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James R. Marandi whose telephone number is (571)270-1843.  The examiner can normally be reached on 8:00 AM- 5:00 PM M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan J. Flynn can be reached on (571) 272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES R MARANDI/Primary Examiner, Art Unit 2421